UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RUBY G. FLATEAU,                       
                Plaintiff-Appellant,
                 v.
SOUTH CAROLINACOMMISSION FOR                       No. 02-1308
THE BLIND; JOSEPH RAY, in his
individual and official capacities,
               Defendants-Appellees.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                  Dennis W. Shedd, District Judge.
                        (CA-00-868-3-19-BD)

                      Submitted: October 23, 2002

                      Decided: November 19, 2002

   Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Laura P. Valtorta, Columbia, South Carolina, for Appellant. Vance J.
Bettis, GIGNILLIAT, SAVITZ & BETTIS, L.L.P., Columbia, South
Carolina, for Appellees.
2       FLATEAU v. SOUTH CAROLINA COMMISSION        FOR THE   BLIND
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   Ruby G. Flateau appeals the district court’s order awarding sum-
mary judgment to Appellees, South Carolina Commission for the
Blind ("SCCB"), and Joseph Ray, on Flateau’s claims of gender dis-
crimination and retaliation brought pursuant to Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §§ 2000e - 2000e-17 (2000). Flateau
claims that the district court’s grant of summary judgment was
improper because she produced sufficient evidence of her prima facie
case as to both claims. See Ross v. Communications Satellite Corp.,
759 F.2d 355, 365 (4th Cir. 1985).

   Flateau first claims that the district court erred in its conclusion that
she failed to establish her prima facie case of gender discrimination.
To establish her claim, Flateau was required to demonstrate that she
was denied a pay increase because of her gender. See Autry v. North
Carolina Dep’t of Human Resources, 820 F.2d 1384, 1386 (4th Cir.
1987). The record discloses that Flateau was denied a pay increase by
the interim commissioner of SCCB, Michael Thompson, who evalu-
ated the request in accord with state procedures regarding assumption
of additional duties. Furthermore, the record also discloses that, dur-
ing the same time frame, a male employee at SCCB was denied a pay
increase for assumption of additional duties, and a female employee
was granted a pay increase for additional duties. This contradicts
Flateau’s assertion of gender bias within the organization.

   Flateau also points to Joseph Ray and Clinton Grier as two male
employees who received supplemental salary increases for assump-
tion of additional responsibilities. However, there is no indication that
Thompson had anything to do with the salary increases. First, the
record discloses that the board of directors for SCCB, not Thompson,
approved Ray’s salary increase. Second, Grier’s salary increase was
approved initially by a preceding SCCB commissioner; Thompson’s
        FLATEAU v. SOUTH CAROLINA COMMISSION       FOR THE   BLIND      3
involvement was limited to approving a continuation of the salary on
the basis that Grier was going to continue in the position for the indef-
inite future. These facts fail to establish an inference of unlawful dis-
crimination. See Radue v. Kimberly Clark Corp., 219 F.3d 612, 617-
18 (7th Cir. 2000) (holding that plaintiff must demonstrate that the
same supervisor was involved in comparable situations to demon-
strate disparate treatment of similarly situated employees); Stanback
v. Best Diversified Products, Inc., 180 F.3d 903, 910 (8th Cir. 1999)
(same).

   Flateau next claims that she suffered retaliation as a result of filing
a complaint with the Equal Employment Opportunity Commission
("EEOC"). Specifically, she claims that a letter of reprimand written
by Ray has interfered with her ability to receive promotions and pur-
sue other state employment opportunities. It is well established that
not every action taken by an employer adverse to the aggrieved party
amounts to an adverse employment action within the scope of Title
VII. See Von Gunten v. Maryland, 243 F.3d 858, 866-67 (4th Cir.
2001); Page v. Bolger, 645 F.2d 227, 233 (4th Cir. 1981) (en banc).
In Von Gunten, under similar circumstances, we recognized that "a
retaliatory downgrade of a performance evaluation could effect a
term, condition, or benefit of employment," but held that when
"downgrade" was not used "as a basis to detrimentally alter the terms
and conditions of the recipient’s employment" it did not constitute an
"adverse employment action." 243 F.3d at 867. Flateau conceded at
deposition that she had been seeking employment without success for
some sixteen months prior to the reprimand, and further, that follow-
ing the reprimand, she had received several interviews. Thus,
Flateau’s reprimand like Von Guten’s "downgrade" does not consti-
tute "an adverse employment action."

   Because we find that Flateau failed to establish a prima facie case
of either gender discrimination or retaliation, we affirm the judgment
of the district court. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                              AFFIRMED